


Exhibit 10.6
[charterlogo.jpg]




NOTICE OF LONG TERM INCENTIVE PLAN PERFORMANCE-VESTING OPTION AWARD CHANGES
Certain changes to performance-vesting option agreements for awards granted on
or after January 1, 2011 are being implemented effective January 15, 2014. The
changes are generally favorable to you in that they provide for vesting of more
awards in the event of certain terminations of employment.
The following is a more detailed summary of the changes:
•
Death/Disability/Retirement/Without Cause or Good Reason (without a Change in
Control) Termination Events. The changes eliminate the requirement that options
be “eligible” in order for them to vest under the termination provisions.
Further, unvested awards will no longer be cancelled and forfeited in the case
of a death, disability or retirement termination event.



◦
In the event an employee’s employment is terminated as a result of death,
Disability or retirement, or his or her employment is terminated by the Company
without Cause (not in connection with a Change in Control), or an employee
terminates for Good Reason (see new definition below) (also not in connection
with a Change in Control), a pro-rata portion of all unvested
Performance-Vesting Options (without regard to eligibility) shall remain
outstanding and eligible to vest consistent with the pro-rata vesting provisions
contained in the employee’s existing award agreement; provided, that vesting
will be contingent on meeting the applicable stock price threshold as provided
in the award agreement..

◦
Options that vest may be exercised for a period of time not to exceed the
earlier of: six (6) months from the effective date of termination or the option
expiration date specified in the award agreement.

◦
Notwithstanding anything in the award agreement to the contrary, the pro-rata
calculation will be based on the number of days (as opposed to months) of the
vesting year that have elapsed as of the day of the termination, if applicable.

◦
Any options that do not vest as of the date of termination will be cancelled and
forfeited.



•
Change of Control Termination Event. If, within thirty (30) days prior or twelve
(12) months following completion of a Change of Control or at any time prior to
a Change in Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change of Control upon its completion, the Company,
or any of its Subsidiaries , terminates the employee’s employment without Cause
or the employee terminates his or her employment with Good Reason (see new
definition below), employees will continue to be entitled to immediate full
vesting of all outstanding unvested options but without regard to eligibility
and subject, however, to the provisions contained in the employee’s award
agreement regarding the achievement of any stock





--------------------------------------------------------------------------------




Notice of LTIP Award Agreement Changes (Performance-Vesting Option Awards)
Page 2




price threshold criteria. Any options not vesting in accordance with the
applicable achievement criteria as of the date of termination will be cancelled
and forfeited.


•
New “Good Reason” Definition. For purposes of applying the Good Reason
termination provisions above, a new definition of Good Reason will be added to
the employee’s award agreement. Prior award agreements did not contain a
definition of Good Reason.

◦
“Good Reason” will be as defined in the employee’s employment agreement, if any.
If the employee does not have an employment agreement that defines “Good
Reason,” then “Good Reason” will mean any of these events that occur without the
employee’s prior written consent: (i) any reduction in employee’s then annual
base salary, (ii) any failure to pay employee’s compensation when due; or (iii)
relocation of employee’s primary workplace to a location that is more than fifty
(50) miles from the office where the employee is then assigned to work as the
employee’s principal office; (in each case “(i)” through “(iii)” only if the
employee objects in writing within thirty (30) days after being informed of such
condition and unless Company retracts and/or rectifies the claimed Good Reason
within fifteen (15) days following Company’s receipt of timely written objection
from the employee); provided, however, that a termination of employment will not
be considered on account of Good Reason unless it occurs no later than fifteen
(15) days following the maximum period for the Company to retract or rectify the
claimed Good Reason.



•
For Cause Termination Event. In the event that an employee is terminated by the
Company for cause, vested options will no longer be forfeited and cancelled as
of day of termination, and may be exercised for a period of time not to exceed
the earlier of: six (6) months from the effective date of termination or the
option expiration date specified in the option award agreement. Unvested options
will continue to be cancelled and forfeited.



These changes will only be effective for restricted stock agreements covering
awards held by any current employee of the Company on January 15, 2014. These
changes were approved and adopted by the Compensation and Benefits Committee in
accordance with the Committee’s authority under the 2009 Stock Incentive Plan.










